Citation Nr: 0605616	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-30 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 5, 2002 
for the grant of a 50 percent disability rating for 
service-connected post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1966 to 
April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  In that decision, the RO awarded an increased 
evaluation of 50 percent, effective from June 5, 2002, for 
the service-connected post-traumatic stress disorder (PTSD).  
Following receipt of notification of that determination, the 
veteran perfected a timely appeal with respect to the issue 
of entitlement to an effective date earlier than June 5, 2002 
for the grant of 50 percent rating for the service-connected 
PTSD.  

In November 2005, the veteran testified at a hearing before 
the undersigned at the Waco RO.  A copy of the transcript of 
that hearing is in the claims file.  

The issue of entitlement to an increased rating for PTSD will 
be addressed in the REMAND portion of the decision below and 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  On November 21, 2000, the RO received from the veteran's 
representative (on the veteran's behalf) an informal claim 
for service connection for PTSD.  In February 2001, the 
veteran filed a VA Form 21-526, Veteran's Application For 
Compensation Or Pension, in which he expressed his continued 
desire to pursue the PTSD claim.  

2.  By an April 2002 rating action, the RO granted service 
connection, and a 10 percent evaluation, for PTSD, effective 
from November 21, 2000.  

3.  On June 26, 2002, the RO received a report of a private 
psychiatric evaluation completed on June 5, 2002 which 
illustrated a blunted affect and a depressed mood.  

4.  By a January 2003 rating action in the present case, the 
RO awarded an increased evaluation of 50 percent, effective 
from June 5, 2002, for the service-connected PTSD.  

5.  On August 25, 2000, the RO received a report of a private 
psychiatric evaluation completed on April 25, 2000, which 
provided findings consistent with a 50 percent rating for the 
service-connected PTSD, including suicidal ideation without 
plan, recurrent depression (characterized by feelings of 
helplessness and hopelessness as well as loss of interest, 
energy, and motivation), social isolation, problems with 
authority, fantasies of retaliation and revenge, 
self-destructive behavior, anxiety, distrust, heightened 
startle responses, anger eruptions over small events, sleep 
disruptions, a blunted affect, recurrent and intrusive 
memories, short-term forgetfulness, long-term psychogenic 
amnesia, and concentration problems.  


CONCLUSION OF LAW

The criteria for an effective date of November 21, 2000, for 
the grant of a 50 percent disability rating for the 
service-connected PTSD have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes an 
enhanced duty on the part of VA to notify a claimant of 
information and evidence necessary to substantiate a claim 
for VA benefits and redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  38 U.S.C.A. §§5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The duty to notify and 
assist provisions of the VCAA are generally applicable to all 
claims which were filed on or after November 9, 2000 (the 
date of enactment) and to those claims which were filed 
before the date of enactment but which were pending (and not 
yet final) as of that date.  See, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.  

In the present case, the RO assigned November 21, 2000 as the 
effective date for the grant of service connection for PTSD 
(rated as 10 percent disabling) because that was the date 
that the agency had received the veteran's claim for service 
connection for this disability.  The RO's subsequent award of 
50 percent for the service-connected PTSD was made effective 
June 5, 2002, which was the date that a worsening of this 
disability was purportedly shown.  On multiple occasions 
throughout the current appeal, the veteran has asserted that 
November 21, 2000 is the appropriate effective date for the 
grant of a 50 percent evaluation for this disability.  See, 
e.g., November 2005 hearing transcript (T.) at 2.  For the 
reasons set forth in the following decision, the Board 
agrees.  To the extent that the Board awards an earlier 
effective date (to November 21, 2000) for the grant of a 
50 percent rating for the service-connected PTSD, which is 
clearly action favorable to the veteran, no discussion of the 
VCAA is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Furthermore, the effective date for the grant of a 50 percent 
rating for PTSD is not warranted prior to November 21, 2000 
(the effective date for the grant of service connection for 
this disability) as a matter of law.  See, Lalonde v. West, 
12 Vet. App. 377, 382 (1999).  See also, Fenderson v. Brown, 
12 Vet. App. 119, 125-126 (1999) (which holds that a 
claimant's expression of dissatisfaction with the assignment 
of the initial rating for a service-connected disability 
requires VA to assess the level of disability from the date 
of his initial application for service connection for the 
claimed disorder).  With regard to the applicability of the 
VCAA, the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not apply to cases if, 
based on the facts alleged, no entitlement exists.  See, 
Valiao v. Prinicipi, 17 Vet. App. 229, 232 (2003).  In 
particular, the Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced 
even by failure to provide him a VCAA notice if, based on the 
facts of the case, entitlement to an earlier effective date 
is not shown as a matter of law.  See, Nelson v. Principi, 
18 Vet. App. 407, 410 (2004) (per curium).  Accordingly, the 
Board concludes that the VCAA is inapplicable to the extent 
that the current decision denies an effective date earlier 
than November 21, 2000 for the grant of a 50 percent rating 
for the service-connected PTSD.  

Analysis

The effective date of an award of increased compensation 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a) (West 2002).  
This statutory provision is implemented by regulation which 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1) (2005).  

In August 2000 in the present case, the RO received copies of 
reports of private psychiatric evaluations that the veteran 
had undergone in April and June 2000.  On November 21, 2000, 
the RO received from the veteran's representative (on the 
veteran's behalf) an informal claim for service connection 
for PTSD.  In February 2001, the veteran filed a VA 
Form 21-526, Veteran's Application For Compensation Or 
Pension, in which he expressed his continued desire to pursue 
the PTSD claim.  

By an April 2002 rating action, the RO granted service 
connection, and a 10 percent evaluation, for PTSD, effective 
from November 21, 2000.  Following receipt of notification of 
that decision, the veteran submitted a copy of a report of a 
private psychiatric evaluation which was completed on June 5, 
2002 and which reflected a blunted affect and a depressed 
mood.  The RO received the document on June 26, 2002.  
Thereafter, in August 2002, the veteran submitted two 
statements in which he asserted that his service-connected 
PTSD symptomatology was more severe than the 10 percent 
evaluation indicated.  

As the veteran expressed dissatisfaction with the assignment 
of the initial rating for his service-connected PTSD, VA is 
required to assess the level of disability from the date of 
his initial application for service connection for PTSD in 
November 2000 and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the length of the claim-a practice 
characterized as "staged ratings."  Fenderson v. Brown, 
12 Vet. App. 119, 125-126 (1999).  In fact, by a January 2003 
rating action in the present case, the RO awarded an 
increased evaluation of 50 percent, effective from June 5, 
2002, for the veteran's service-connected PTSD.  In so doing, 
the RO determined that the private psychiatric evaluation 
conducted on June 5, 2002 was the first instance that an 
increase in the severity of the veteran's PTSD (to the 
50 percent level) had been shown.  

Throughout the current appeal, the veteran has asserted that 
an effective date of November 21, 2000 is warranted for the 
award of the 50 percent evaluation for his service-connected 
PTSD.  See, e.g., T. at 2.  According to the veteran, his 
PTSD symptomatology was of such severity as to support the 
50 percent rating as early as November 2000.  See, e.g., 
T. at  2-5, 8.  Following a complete and thorough review of 
the claims folder, the Board agrees that an effective date of 
November 21, 2000 for the grant of a 50 percent evaluation 
for the service-connected PTSD is warranted.  

According to the applicable diagnostic code, a 50 percent 
evaluation for service-connected PTSD requires evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 21 to 30 is 
representative of behavior which is considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or an 
inability to function in almost all areas (e.g., stays in bed 
all day; has no job, home, or friends).  A GAF score of 31 to 
40 is illustrative of some impairment in reality testing or 
communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed man avoids friends, neglects 
family, and is unable to work; a child frequently beats up 
younger children, is defiant at home, and is failing at 
school).  

In the present case, on August 25, 2000, the RO received a 
copy of a report of a private mental status evaluation 
completed on April 25, 2000.  According to this record, the 
veteran reported that his in-service duties included 
providing security for convoys during the day and for "night 
operations" at night.  He described the following stressors 
during his service in Vietnam:  being under enemy fire, 
sustaining a large piece of shrapnel to his right inner 
forearm, and witnessing a fellow serviceman burn to death 
when his scout vehicle "receive[d] an RPG round" and 
vehicles traveling in front of his vehicle hitting road 
mines.  A mental status evaluation demonstrated suicidal 
ideation without plan, recurrent depression (characterized by 
feelings of helplessness and hopelessness as well as loss of 
interest, energy, and motivation), social isolation, problems 
with authority, fantasies of retaliation and revenge, 
self-destructive behavior, anxiety, distrust, heightened 
startle responses, anger eruptions over small events, sleep 
disruptions, a blunted affect, recurrent and intrusive 
memories, short-term forgetfulness, long-term psychogenic 
amnesia, and concentration problems, but clean and casual 
dress, good eye contact, alertness, orientation times four, 
cooperation, logical and sequential thoughts, above-average 
cognitive functioning, fair insight, normal judgment, clear 
language with good flow, and no hallucinations, delusions, 
thought disorders, or psychosis.  Although the veteran was 
employed, he was working in his own plumbing pipefitter 
business (which he had opened in 1987) rather than in someone 
else's company because he had difficulty dealing with persons 
of authority and cooperating with co-workers.  Based on these 
in-service stressors and findings on mental status 
evaluation, the examiner diagnosed severe chronic PTSD as 
well as chronic recurrent depression secondary to the PTSD 
and recommended that the veteran undergo group therapy once a 
week "to debrief his memories, normalize his behavior, 
decrease his isolation, and increase his socialization."  

On August 25, 2000, the RO also received a copy of a report 
of a private psychiatric evaluation which was completed on 
June 20, 2000.  Significantly, the findings from this second 
examination support those shown at the April 2000 evaluation.  
Specifically, at the June 2000 examination, the veteran 
reiterated the descriptions of his in-service stressors which 
he had reported at the April 2000 mental status evaluation.  
The June 2000 examination demonstrated anxiety, recurring 
memories, nightmares, sleep disturbances, depression, 
suicidal ideation with no attempts, problems with authority, 
and disturbed interpersonal relationships with family 
members, acquaintances, and fellow workers.  Based on the 
veteran's in-service stressors and the findings on 
evaluation, the examiner diagnosed severe chronic PTSD and 
assigned a Global Assessment of Functioning (GAF) score 
of 30.  

The Board acknowledges that the GAF score of 30 is 
representative of behavior which is considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or an 
inability to function in almost all areas (e.g., stays in bed 
all day; has no job, home, or friends).  See, Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  
However, the psychiatric symptoms shown at the April 2000 
mental status evaluation, and confirmed at the June 2000 
psychiatric examination, included suicidal ideation without 
plan, recurrent depression (characterized by feelings of 
helplessness and hopelessness as well as loss of interest, 
energy, and motivation), social isolation, problems with 
authority, fantasies of retaliation and revenge, 
self-destructive behavior, anxiety, distrust, heightened 
startle responses, anger eruptions over small events, sleep 
disruptions, a blunted affect, recurrent and intrusive 
memories, short-term forgetfulness, long-term psychogenic 
amnesia, and concentration problems.  This symptomatology 
clearly supports a 50 percent for the service-connected PTSD.  
See, e.g., 38 C.F.R. § 4.130, Diagnostic Code 9411 (which 
stipulates that evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships is necessary for the assignment of a 50 percent 
rating).  

The Board finds that the April 25, 2000, mental status 
evaluation provided competent evidence that the veteran's 
service-connected PTSD was 50 percent disabling.  Further, as 
the Board has discussed in this decision, the date of receipt 
of the veteran's PTSD claim is November 21, 2000.  The 
pertinent regulation stipulates that the effective date will 
be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2005).  
As such, the Board concludes that an effective date of 
November 21, 2000 is warranted for the grant of the 
50 percent rating for the service-connected PTSD.  

Importantly, however, the effective date for the grant of the 
50 percent rating for the service-connected PTSD is not 
warranted prior to November 21, 2000 (the effective date for 
the grant of service connection for this disability) as a 
matter of law.  See, Lalonde v. West, 12 Vet. App. 377, 382 
(1999) and Fenderson v. Brown, 12 Vet. App. 119, 125-126 
(1999) (which holds that a claimant's expression of 
dissatisfaction with the assignment of the initial rating for 
a service-connected disability requires VA to assess the 
level of disability from the date of his initial application 
for service connection for the claimed disorder).  See also, 
Shields v. Brown, 8 Vet. App. 346, 349 (1995) (which holds 
that an earlier effective date cannot be awarded in the 
absence of statutory authority).  




ORDER

An effective date of November 21, 2000, for the award of a 
50 percent rating for the service-connected PTSD is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.  


REMAND

By the April 2002 rating action, the RO granted service 
connection, and awarded a 10 percent evaluation, for PTSD, 
effective from November 21, 2000.  Approximately one week 
later in April 2002, the RO notified the veteran of that 
decision.  In a statement received at the RO in August 2002, 
the veteran referred to an "increased evaluation . . . [for 
his] PTSD."  In a second document received approximately one 
week later in the same month, the veteran asserted that his 
PTSD had worsened.  As a result, he believed that a 
100 percent rating for this disability was warranted and 
would "pursue whatever avenues are necessary to achieve this 
[award]."  

By the January 2003 rating action, the RO awarded an 
increased evaluation of 50 percent, effective from June 5, 
2002, for the veteran's service-connected PTSD.  Following 
receipt of notification of that decision, the veteran 
perfected a timely appeal with respect to the issue of 
entitlement to an effective date earlier than June 5, 2002 
for the award of a 50 percent evaluation for his PTSD.  

The Board finds that either of the statements submitted by 
the veteran in August 2002 may be construed as a timely 
notice of disagreement with the initial 10 percent rating 
assigned to the service-connected PTSD.  Importantly, at no 
time after receiving notification of the January 2003 rating 
action has the veteran specifically asserted that he is 
satisfied with the 50 percent evaluation for his PTSD.  The 
Court has held that, when an award of an increased rating 
does not represent the maximum evaluation available for the 
service-connected disorder, the issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35 (1993).  

Also by the April 2002 rating action, the RO granted service 
connection for peripheral neuropathy of the right lower 
extremity associated with the service-connected diabetes 
mellitus and for peripheral neuropathy of the left lower 
extremity associated with the service-connected diabetes 
mellitus and awarded compensable evaluations of 10 percent, 
effective from November 21, 2000, for each of these 
service-connected lower extremity disabilities.  In a 
statement received at the RO in August 2002, the veteran 
asserted that he "may be entitled to more compensation than 
was allowed for [the] neuropathy in . . . [his] feet."  The 
Board finds that this statement may be construed as a timely 
notice of disagreement with the initial compensable 
evaluations assigned to the service-connected lower extremity 
disabilities.  

Further review of the claims folder indicates that a 
statement of the case (SOC) regarding the issues of 
entitlement to an increased rating for the service-connected 
PTSD and entitlement to disability evaluations greater than 
10 percent for the service-connected peripheral neuropathy of 
the right lower extremity and the service-connected 
peripheral neuropathy of the left lower extremity has not 
been furnished.  As such, a remand is required to accord the 
RO (through the AMC) an opportunity to furnish the veteran 
and his representative an SOC concerning these claims.  
Manlincon v. West, 12 Vet. App. 328 (1999).  

Accordingly, this case is REMANDED for the following 
actions:  

Please furnish the veteran an SOC 
regarding the issues of entitlement to an 
initial disability rating greater than 
50 percent for the service-connected 
PTSD, entitlement to an initial 
disability rating greater than 10 percent 
for the service-connected peripheral 
neuropathy of the right lower extremity, 
and entitlement to an initial disability 
rating greater than 10 percent for the 
service-connected peripheral neuropathy 
of the left lower extremity.  In 
addition, please inform the veteran of 
the requirements necessary to perfect an 
appeal.  38 C.F.R. § 19.26 (2005).  If 
and only if the veteran perfects his 
appeal by timely submitting a substantive 
appeal, should these issues be returned 
to the Board for further appellate 
review.  

No action is required of the veteran until he is notified by 
the AMC.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


